Citation Nr: 0406254	
Decision Date: 03/09/04    Archive Date: 03/19/04

DOCKET NO.  00-08 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for migraine headaches with dizziness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1991 to July 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware.  The RO, in pertinent part, granted 
entitlement to service connection for migraine headaches and 
assigned a 10 percent evaluation effective August 10, 1999.  

The veteran presented oral testimony before the undersigned 
Veterans Law Judge in May 2001, a transcript of which has 
been associated with the claims file.

In June 2001, the Board remanded the case to the RO for 
further development and adjudicatory action.

In a September 2002 rating decision, the RO continued the 
previously assigned 10 percent evaluation for the veteran's 
migraine headaches with dizziness, made retroactive to July 
6, 1994, the date of receipt of the original claim. 

The claim has been returned to the Board for further 
appellate review.


FINDING OF FACT

Migraine headaches are reflective of a disability compatible 
with characteristic prostrating attacks occurring on average 
once a month over the last several months, but they are not 
reflective of very frequent, completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.




CONCLUSION OF LAW

The criteria for an initial evaluation of 30 percent for 
migraine headaches with dizziness have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic 
Code 8100 (2003). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran filed a claim on July 6, 1994, in pertinent part, 
for entitlement to service connection for headaches.

The veteran's service medical records show that the first 
evidence of migraine headaches was in October 1992, when he 
complained of migraines with frontal throbbing pain.  Later 
dated medical records show continuing treatment for similar 
symptomatology.

A March 1994 Medical Board Report indicates that the Medical 
Board diagnosed the veteran with infrequent episodic 
dizziness, cause unknown, that began while he was an 
adolescent, existed prior to service, and was permanently 
aggravated by service.  The Medical Board also diagnosed him 
with migraines that approximately began in 1992 and were 
incurred while he was entitled to basic pay.

In April 1994, a USAF Physical Evaluation Board diagnosed the 
veteran with episodic dizziness, cause unknown and migraines.  
The Board also recommended that he be discharged with 
severance pay.

The veteran was afforded a general medical VA examination in 
September 1994.  The examination report revealed a medical 
history of dizzy spells and lightheadedness.  The examiner 
diagnosed chronic migraine headaches by history and vertigo 
and dizzy spells by history.

The veteran submitted to a VA neurological disorders 
examination in October 1994.  The examiner reported that in 
November 1992, he began having headaches that occurred 
usually once or twice a week and lasted for an hour.  The 
examiner also noted that during this time he displayed no 
visual symptoms, got photophobia and only occasionally 
experienced nausea or vomiting.  Additionally, the examiner 
noted he experienced headaches three times a month, had 
narrowed vision, a weakened body once or twice a week, and 
dizziness and lightheadedness.  

A physical examination revealed that neurologically, he was 
awake, alert, and oriented to time and place.  Additionally, 
his visual fields were full, his pupils were equally reactive 
to light, his extraocular movements were full and there was 
no nystagmus.  The examiner commented that he had a history 
of headaches that were suggestive of probable migraine 
headaches and that he had dizzy spells of unknown etiology.

In August 1999, the veteran submitted to a VA neurological 
disorders examination.  He reported that his migraine 
headaches occurred once every two to three weeks and rated 
his headache pain at 4/10.  He also stated that the headaches 
could be halted with extra strength Tylenol and resting in a 
dark room and that he did not have any prodromal symptoms or 
any aura prior to the headaches.  He further noted that the 
headaches did not alter his activities of daily living, could 
occur at any time of day or year, were not related to seasons 
and did not occur in clusters.  A physical examination 
revealed that cranial nerves II through XII were intact, 
muscle strength was 5/5 in all extremities, and no focal 
deficits were noted.  The examiner diagnosed classic migraine 
headache.

The veteran again submitted to a neurological disorders 
examination in August 2002.  The examiner noted that during 
the past three months the frequency of the headaches had not 
been as severe as in the past, nor had the intensity.  The 
examiner also indicated that he stated that during the past 
three months the episodes of dizziness had improved, that he 
felt the dizziness may be related to stress, and that the 
condition was better than it was as he was not having them as 
often.  The examiner noted that the general neurological 
examination was within normal limits.  
The examiner further commented that, "the veteran's history 
is consistent with common migraine and that the dizziness or 
lightheadedness that the veteran describes is consistent with 
migraine and is part of his service connected migraine 
disorder."  She further stated that, "In viewing the 
rating, the veteran is having attacks that are nonprostrating 
in nature for the past three months, that do not incapacitate 
him and did not prevent him from performing his regular 
activities when he takes him medication."


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2003).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.3 (2003).

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history.  
38 C.F.R. § 4.2, 4.41 (2003).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2003).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  
In initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2003).

Migraine headaches with very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability warrant a maximum 50 percent schedular 
evaluation.  With characteristic prostrating attacks 
occurring on an average once a month over last several 
months, a 30 percent schedular evaluation is warranted.  A 10 
percent evaluation is warranted with characteristic 
prostrating attacks averaging one in 3 months over last 
several months.  With less frequent attacks, a noncompensable 
rating is warranted.  38 C.F.R. § 4.124a, Diagnostic Code 
8100 (2003).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2003).


When all of the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 
2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to an 
initial increased disability rating for migraine headaches 
with dizziness has been properly undertaken.  The Board is 
confident in this assessment because the evidence as 
presently constituted is sufficient in establishing a grant 
of the benefit sought on appeal.  

Therefore, any outstanding development not already conducted 
by VA is without prejudice; hence, any deficiencies in the 
duties to notify and to assist constitute harmless error.


Initial Increased Evaluation

In this case, the Board finds that the medical evidence 
demonstrates than an initial increased evaluation is 
warranted for the veteran's service-connected migraine 
headaches with dizziness disability.  In this regard, under 
the criteria set forth in 38 C.F.R. § 4.124a, DC 8100, an 
evaluation of 10 percent is assigned for characteristic 
prostrating attacks averaging one in two moths over the last 
several months, while a 30 percent evaluation is assigned for 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  

Here, in the October 1994 VA examination the veteran reported 
experiencing headaches three times a month.  Similarly, in 
the August 1999 VA examination report, he reported 
experiencing migraines once every two to three weeks.  
Additionally, although in the August 2002 VA examination he 
stated that his headaches were less frequent and severe than 
they had been in the past, there is no evidence that would 
suggest that they headaches were not still occurring at least 
on average once a month.  
Further, the examiner from this same examination stated that, 
"the veteran is having attacks that are nonprostrating in 
nature for the past three months."  The Board construes the 
foregoing medical evidence to mean that the veteran is 
currently experiencing migraines on average once a month over 
the last several months.  As such, the Board finds that an 
increase from 10 percent to 30 percent is warranted for the 
veteran's service connected migraine headaches.  

The Board notes that an evaluation greater than 30 percent is 
not warranted at this time as the record indicates that he 
has stated (in February 1993, August 1999, and August 2002) 
that the headaches did not cause any work dysfunction, 
incapacitate him, or alter his activities of daily living and 
are occurring less frequently.  Such evidence does not nearly 
approximate the criteria required under DC 8100 for a 50 
percent evaluation.  Hence, with resolution of doubt in the 
veteran's favor, the Board finds that competent evidence of 
record supports a finding for an increased evaluation from 10 
percent disabling to 30 percent disabling, for migraine 
headaches with dizziness. 

The Board is of the opinion that the 30 percent evaluation 
should be made effective as of the date of the grant of 
entitlement to service connection, that is, July 6, 1994.  As 
the Board finds that the 30 percent level of impairment has 
been present since the date of the grant of service, 
connection, that Board finds no basis for assignment of 
"staged" ratings.  See Fenderson, supra.


Extraschedular Evaluation

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.




In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the Board notes that while the 
RO provided the criteria for extraschedular evaluation and 
obviously considered them, it did not grant compensation 
benefits on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or the Under Secretary for review 
for consideration of extraschedular evaluation under the 
provisions of 38 U.S.C.A. § 3.321(b)(1).  

In this regard, the record is clear in that migraine 
headaches with dizziness has not required any inpatient care 
and has not markedly interfered with employment.

The currently granted increased evaluation of 30 percent 
adequately compensates the veteran for the nature and extent 
of severity of his migraine headaches with dizziness.  

Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this matter.



ORDER

Entitlement to an initial evaluation of 30 percent for 
migraine headaches with dizziness is granted, subject to the 
governing criteria applicable to the payment of monetary 
benefits.



	                        
_________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



